Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Highly Symmetric Integrated Inductor.”

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claim 7 is objected to because of the following informalities:  
the integrated inductor of claim 1, wherein the first end, the second end and the node are on a same side of the integrated inductor, and the node is between at the first end and the second end.
For purposes of examination, claim 7 is interpreted as, 
the integrated inductor of claim 1, wherein the first end, the second end and the node are on a same side of the integrated inductor, and the node is between [[at]] the first end and the second end.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
the integrated inductor of claim 1, wherein the first end, the second end and the node are on a same side of the integrated inductor, and the node is between at the first end and the second end.
For purposes of examination, claim 7 is interpreted as, 
the integrated inductor of claim 1, wherein the first end, the second end and the node are on a same side of the integrated inductor, and the node is between [[at]] the first end and the second end.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahs et al. [US 2011/0148733 A1] (hereinafter Fahs).

Regarding claim 1, Fahs teaches, 
an integrated inductor having a first end, a second end and a node, the integrated inductor comprises: 
a first winding (bottom eye, Fig. 8, Para. 112) having two ends which are respectively the first end and the node (121 and 122, Fig. 8, Para. 113), and having a first coil (110 of bottom eye, Fig. 8, Para. 112) and a second coil (110 of top eye, Fig. 8, Para. 112) which do not overlap (Fig. 8); and 
a second winding (top eye, Fig. 8, Para. 112), having two ends which are respectively the second end and the node (117 and 120, Fig. 8, Para. 112), and having a third coil (111 of bottom eye, Fig. 8, Para. 112) and a fourth coil (111 of top eye, Fig. 8, Para. 112) which do not overlap (Fig. 8); 
wherein the first coil (110 of bottom eye) and the third coil (111 of bottom eye) have an overlapping area, and the second coil (110 of top eye) and the fourth coil (111 of top eye) have an overlapping area (forming successive loops for optimal magnetic coupling, balancing capacitive loads, minimizing interference, by low magnetic field radiation, low insertion loss, and other favorable electrical and magnetic properties, Fig. 8, Para. 112); 
wherein the integrated inductor is substantially symmetric with respect to a symmetry axis (see annotated Fig. 8) which does not overlap the first coil, the second coil, the third coil and the fourth coil, and the first end and the second end are on different sides of the symmetry axis (117/120 on opposing ends of 121/122, see annotated Fig. 8). 

    PNG
    media_image1.png
    510
    586
    media_image1.png
    Greyscale

Regarding claim 1, Fahs analogously teaches in another embodiment, 
an integrated inductor having a first end, a second end and a node, the integrated inductor comprises: 
a first winding (bottom eye, Fig. 9, Para. 113) having two ends which are respectively the first end and the node (117 and 120, Fig. 9, Para. 113), and having a first coil (110 of bottom eye, Fig. 9, Para. 113) and a second coil (110 of top eye, Fig. 9, Para. 113) which do not overlap (Fig. 9); and 
a second winding (top eye, Fig. 9, Para. 113), having two ends which are respectively the second end and the node (121 and 122, Fig. 9, Para. 113), and having a third coil (111 of bottom eye, Fig. 9, Para. 113) and a fourth coil (111 of top eye, Fig. 9, Para. 113) which do not overlap (Fig. 9); 
wherein the first coil (110 of bottom eye) and the third coil (111 of bottom eye) have an overlapping area, and the second coil (110 of top eye) and the fourth coil (111 of top eye) have an overlapping area (forming successive loops for optimal magnetic coupling, balancing capacitive loads, minimizing interference, by low magnetic field radiation, low insertion loss, and other favorable electrical and magnetic properties, Fig. 9, Para. 113); 
wherein the integrated inductor is substantially symmetric with respect to a symmetry axis (see annotated Fig. 9) which does not overlap the first coil, the second coil, the third coil and the fourth coil, and the first end and the second end are on different sides of the symmetry axis (117/120 on opposing ends of 121/122, see annotated Fig. 9). 


    PNG
    media_image2.png
    486
    562
    media_image2.png
    Greyscale


Regarding claim 2, Fahs teaches, 
the integrated inductor of claim 1, wherein the first coil (110 of bottom eye, Fig. 8, Para. 112) is surrounded by the third coil (111 of bottom eye, Fig. 8, Para. 112), and the fourth coil (111 of top eye, Fig. 8, Para. 112) is surrounded by the second coil (110 of top eye, Fig. 8, Para. 112).

Regarding claim 3, Fahs teaches, 
the integrated inductor of claim 1, wherein the first coil (110 of bottom eye, Fig. 8, Para. 112) and the second coil (110 of top eye, Fig. 8, Para. 112) are connected through a first crossing structure (overlapping portions of 110 and 11, Fig. 8), and the third coil (111 of bottom eye, Fig. 8, Para. 112) and the fourth coil (111 of top eye, Fig. 8, Para. 112) are connected through a second crossing structure (wherein center cross of the balun requires a different metal layer for crossing, Fig. 8, Para. 112).

Regarding claim 4, Fahs teaches, 
the integrated inductor of claim 1, further comprising: an extension segment (at the center tap, Fig. 8), connected to the first end and crossing the first coil or the second coil (see portion from Fig. 8 below).

    PNG
    media_image3.png
    183
    293
    media_image3.png
    Greyscale


Regarding claim 5, Fahs teaches, 
the integrated inductor of claim 1, further comprising: 
a bridging segment (shaded cross/overlapping portions of 110 and 11, Fig. 8), connecting the first winding and the second winding via a through structure (shaded area of overlapping cross sections/center tap of 110 and 111, Fig. 8); 
wherein the node is on the bridging segment (see end portion of the winding; see also the connection to the bridging section highlighted in gray, Fig. 8).

Regarding claim 6, Fahs teaches, 
the integrated inductor of claim 1, wherein the symmetry axis is a first symmetry axis (horizontal symmetry axis, annotated Fig. 8), 
the first winding is substantially symmetric with respect to a second symmetry axis (vertical symmetry axis, annotated Fig. 8), the second winding is substantially symmetric with respect to the second symmetry axis (vertical symmetry axis), and the first symmetry axis (horizontal symmetry axis) and the second symmetry axis are substantially perpendicular to each other (see annotated Fig. 8).

Regarding claim 8, Fahs teaches, 
the integrated inductor of claim 1, wherein the first coil (110 of bottom eye, Fig. 8, Para. 112), the second coil (110 of top eye, Fig. 8, Para. 112), the third coil (111 of bottom eye, Fig. 8, Para. 112) and the fourth coil (111 of top eye, Fig. 8, Para. 112) are of single-turn structures (Fig. 8).

Regarding claim 9, Fahs teaches, 
the integrated inductor of claim 1, wherein the first coil, the second coil, the third coil and the fourth coil are of even-numbered turns (see Fig. 9, substantially similar to Fig. 8, but with an even number of turns [two turns] per coil, Para. 113; see also Figs. 5a and 5b wherein the balun may have one turn per eye, two turns, three turns, etc., Para. 96).

Regarding claim 11, Fahs teaches, 
the integrated inductor of claim 1, wherein the first coil (110 of top eye, Fig. 9, Para. 112) has a first sub-coil and a second sub-coil, the third coil (111 of top eye, Fig. 9, Para. 112) has a third sub-coil and a fourth sub-coil, and the first sub-coil, the third sub-coil, the second sub-coil and the fourth sub-coil are arranged in sequence (see annotated Fig. 9 above).

Regarding claim 12, Fahs teaches, 
an integrated inductor having a first end, a second end and a node, the integrated inductor comprising: 
a first winding (bottom eye, Fig. 8, Para. 112), having two ends which are respectively the first end and the node (121 and 122, Fig. 8, Para. 113), and having a first coil (110 of bottom eye, Fig. 8, Para. 112) and a second coil (110 of top eye, Fig. 8, Para. 112) which do not overlap (Fig. 8); and 
a second winding (top eye, Fig. 8, Para. 112), having two ends which are respectively the second end and the node (117 and 120, Fig. 8, Para. 112), and having a third coil (111 of bottom eye, Fig. 8, Para. 112) and a fourth coil (111 of top eye, Fig. 8, Para. 112) which do not overlap (Fig. 8); 
wherein the first coil (110 of bottom eye) and the third coil (111 of bottom eye) have an overlapping area, and the second coil (110 of top eye) and the fourth coil (111 of top eye) have an overlapping area (forming successive loops for optimal magnetic coupling, balancing capacitive loads, minimizing interference, by low magnetic field radiation, low insertion loss, and other favorable electrical and magnetic properties, Fig. 8, Para. 112); 
wherein the first coil (110 of bottom eye) is surrounded by the third coil (111 of bottom eye), and the fourth coil (111 of top eye) is surrounded by the second coil (110 of top eye, Fig. 8).

    PNG
    media_image1.png
    510
    586
    media_image1.png
    Greyscale


Regarding claim 12, Fahs analogously teaches in another embodiment, 
an integrated inductor having a first end, a second end and a node, the integrated inductor comprising: 
a first winding (bottom eye, Fig. 9, Para. 113), having two ends which are respectively the first end and the node (117 and 120, Fig. 9, Para. 112), and having a first coil (110 of bottom eye, Fig. 9, Para. 113) and a second coil (110 of top eye, Fig. 9, Para. 113) which do not overlap (Fig. 9); and 
a second winding (top eye, Fig. 9, Para. 113), having two ends which are respectively the second end and the node (121 and 122, Fig. 9, Para. 113), and having a third coil (111 of bottom eye, Fig. 9, Para. 113) and a fourth coil (111 of top eye, Fig. 9, Para. 113) which do not overlap (Fig. 9); 
wherein the first coil (110 of bottom eye) and the third coil (111 of bottom eye) have an overlapping area, and the second coil (110 of top eye) and the fourth coil (111 of top eye) have an overlapping area (forming successive loops for optimal magnetic coupling, balancing capacitive loads, minimizing interference, by low magnetic field radiation, low insertion loss, and other favorable electrical and magnetic properties, Fig. 9, Para. 113); 
wherein the first coil (110 of bottom eye) is surrounded by the third coil (111 of bottom eye), and the fourth coil (111 of top eye) is surrounded by the second coil (110 of top eye, Fig. 9).

    PNG
    media_image2.png
    486
    562
    media_image2.png
    Greyscale


Regarding claim 13, Fahs teaches, 
the integrated inductor of claim 12, wherein the first coil (110 of bottom eye, Fig. 8, Para. 112) and the second coil (110 of top eye, Fig. 8, Para. 112) are connected through a first crossing structure (overlapping portions of 110 and 11, Fig. 8), and the third coil (111 of bottom eye, Fig. 8, Para. 112) and the fourth coil (111 of top eye, Fig. 8, Para. 112) are connected through a second crossing structure (wherein center cross of the balun requires a different metal layer for crossing, Fig. 8, Para. 112).

Regarding claim 14, Fahs teaches, 
the integrated inductor of claim 12, further comprising: 
an extension segment (at the center tap, Fig. 8), connected to the first end and crossing the first coil or the second coil (see portion from Fig. 8 below). 

    PNG
    media_image3.png
    183
    293
    media_image3.png
    Greyscale


Regarding claim 15, Fahs teaches, 
the integrated inductor of claim 12, further comprising: 
a bridging segment (shaded cross/overlapping portions of 110 and 11, Fig. 8), connecting the first winding and the second winding via a through structure (shaded area of overlapping cross sections/center tap of 110 and 111, Fig. 8); 
wherein the node is on the bridging segment (see end portion of the winding; see also the connection to the bridging section highlighted in gray, Fig. 8).

Regarding claim 16, Fahs teaches, 
the integrated inductor of claim 12, wherein the integrated inductor is substantially symmetric with respect to a first symmetry axis (horizontal symmetry axis, annotated Fig. 8), which does not overlap the first coil, the second coil, the third coil and the fourth coil (see annotated Fig. 8), 
the first winding is substantially symmetric with respect to a second symmetry axis (vertical symmetry axis, annotated Fig. 8), the second winding is substantially symmetric with respect to the second symmetry axis (vertical symmetry axis), and the first symmetry axis (horizontal symmetry axis) and the second symmetry axis (vertical symmetry axis) are substantially perpendicular to each other (see annotated Fig. 8 above).

Regarding claim 18, Fahs teaches, 
the integrated inductor of claim 12, wherein the first coil (110 of bottom eye, Fig. 8, Para. 112), the second coil (110 of top eye, Fig. 8, Para. 112), the third coil (111 of bottom eye, Fig. 8, Para. 112) and the fourth coil (111 of top eye, Fig. 8, Para. 112) are of even-numbered turns (Fig. 8).

Regarding claim 20, Fahs teaches, 
the integrated inductor of claim 12, wherein the first coil (110 of top eye, Fig. 9, Para. 112) has a first sub-coil and a second sub-coil, the third coil (111 of top eye, Fig. 9, Para. 112) has a third sub-coil and a fourth sub-coil, and the first sub-coil, the third sub-coil, the second sub-coil and the fourth sub-coil are arranged in sequence (see annotated Fig. 9).

    PNG
    media_image2.png
    486
    562
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fahs and further in view of Wu et al. [US 2018/0102737 A1] (hereinafter Wu).

Regarding claim 7, Fahs teaches, 
the first end and node of a first coil (117 and 120, Fig. 9, Para. 113) are on a same side of the integrated inductor and the first end and node of a second coil (121 and 122, Fig. 9, Para. 113) are on a same side of the integrated inductor.
However, Fahs does not specifically disclose, 
wherein the node is between the first end and the second end.
Referring to Wu, Wu teaches, 
wherein the first end (A, Fig. 5A), the second end (B, Fig. 5A) and the node (D/M, Fig. 5A) are on a same side of the integrated inductor (bottom of inductor, Fig. 5A), and the node (D/M) is between the first end (A) and the second end (A; wherein Fig. 5A is similar to Fig. 3A, Para. 28-30).
In view of such teachings of Fahs and Wu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form connections to an electrical component (i.e. circuit board, transistor, or other features) while preventing unbalanced current leakage to enhance the inductor symmetry (see MPEP 2144.07).

Regarding claim 17, Fahs teaches, 
the first end and node of a first coil (117 and 120, Fig. 9, Para. 113) are on a same side of the integrated inductor and the first end and node of a second coil (121 and 122, Fig. 9, Para. 113) are on a same side of the integrated inductor.
However, Fahs does not specifically disclose, 
wherein the node is between the first end and the second end.
Referring to Wu, Wu teaches, 
wherein the first end (A, Fig. 5A), the second end (B, Fig. 5A) and the node (D/M, Fig. 5A) are on a same side of the integrated inductor (bottom of inductor, Fig. 5A), and the node (D/M) is between the first end (A) and the second end (A; wherein Fig. 5A is similar to Fig. 3A, Para. 28-30).
In view of such teachings of Fahs and Wu, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form connections to an electrical component (i.e. circuit board, transistor, or other features) while preventing unbalanced current leakage to enhance the inductor symmetry (see MPEP 2144.07).

Allowable Subject Matter

Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 10, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the first sub-coil and the second sub-coil are surrounded by the third sub-coil and the fourth sub-coil,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 19, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the first sub-coil and the second sub-coil are surrounded by the third sub-coil and the fourth sub-coil,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Amanious et al. 		[US 2016/0125995 A1]
Li et al. 			[CN 203746603 U]	
Li 			[US 5477204 A]
Ohtomo et al. 		[US 2015/0035625 A1]
Pierce et al.		[US 2020/0177151 A1]
Yen et al.		[US 2014/0041173 A1]
Yen et al.  		[US 2020/0251550 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819